Action for damages in Hamilton Common Pleas wherein Rosie Eikler was plaintiff and the partners of Edward Hine & Sons, a partnership, were defendants. The Hines were engaged in constructing a section of public highway. The chief highway engineer had declared that the work would require the closing of the road to traffic. The road was partly blocked by a trestle on the left side of the entrance to the construction with the words “Road Blocked” thereon. There was no obstruction on the right hand side of the entrance. Plaintiff and her husband, in a buggy, drove on to the newly constructed highway and to a place where the husband got out of the buggy, leaving it standing on the right side of the road near the curb with plaintiff in it. While plaintiff was there an automobile, driven by one of defendants’ men, passed dragging a trailer which swung to the right passing plaintiff’s buggy, struck the buggy and knocked plaintiff out to the ground, causing the injuries complained of. From a verdict and judgment for plaintiff, defendant prosecuted error to the Court of Appeals which affirmed the judgment.
Defendants contend:
1. If a road contractor gives reasonable notice to the public that the road is not open to travel his liability is suspended and he is not obliged to keep the road safe for travelers.
2. Plaintiff was guilty of contributory negligence because violation of the statute concerning closed roads is negligence per se. 101 OS. 282.
3. Plaintiff was a trespasser upon an uncompleted public highway in process of construction which had been blocked to public traffic and defendants owed to plaintiff only the duty not Wantonly and wilfully to injure her.